Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 1 of 10



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                     Case No.: 18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY, an Illinois
   corporation,

          Plaintiff,
   v.

   MANUEL V. FEIJOO,
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,


          Defendants.

          DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

          Defendant, Manuel V. Feijoo, M.D. and Manuel V. Feijoo, M.D., P.A. (“Dr. Feijoo”),

   hereby submit this Response and Memorandum of Law to the Motion for Summary Judgment

   submitted by State Farm:

   I.     STATE FARM’S MOTION HAS NO SUPPORT IN THE LAW OR THE FACTS

          State Farm has not and obviously cannot provide any legal authority to the Court which

   supports the outlandish premise of its now second Motion for Summary Judgment on its

   obligation to pay the bills identified in its Amended Complaint.

          State Farm is the Plaintiff in this case and has been since August 16, 2018. State Farm

   denied all of the bills listed on Exhibit N to its Amended Complaint and sued Dr. Feijoo eleven

   months before the Counterclaim was filed, seeking a Declaration that every single bill identified

   in the Amended Complaint and the Counterclaim had been denied because it was fraudulent and

   therefore not compensable. (ECF Doc 60, ¶102-113).


                                                   1
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 2 of 10



          With respect to each bill State Farm denied and sued Dr. Feijoo over, it attached to its

   Amended Complaint a chart outlining the claim number, dates of service, date of loss, the

   specific codes billed, the total billed, the total approved to be paid by State Farm, the total PIP

   benefit paid, and the total MPCV benefit paid. (ECF Doc 60-14). State Farm demanded

   damages in the form of attorney fees and costs in addition to a declaration that each bill is not

   compensable because each contained knowingly false statements. (Id.).

          Critically, State Farm specifically averred in its own pleading that Dr. Feijoo and his

   practice “dispute and disagree with State Farm Mutual’s beliefs and contentions” regarding the

   bills listed on Exhibit N. (ECF Doc 60, ¶111). (In making these averments, State Farm in effect

   wrote and served itself with its own Pre-Suit Demand letter).

          Upon filing this lawsuit on August 16, 2018 over the bills identified in Exhibit N and

   later the Counterclaim, State Farm issued a computerized block in its system which prevented

   any and all payments from being issued to Dr. Feijoo. State Farm has denied payment of every

   bill issued by Dr. Feijoo since August 16, 20018 on the basis that they are at issue in this

   litigation. See ECF Doc 109-3, Banahan-D, pg. 182, L. 15-20).

          On June 28, 2019, State Farm filed a Motion for Summary Judgment as to its claims,

   including its demand for Declaratory Judgment that it did not owe payment on any of the claims

   identified in Exhibit N. Therein State Farm simply argued that it was entitled to summary

   judgment on the claims listed in Exhibit N because Dr. Feijoo had violated §627.736(5)(d),

   §627.735(5)(b)1.c., and FDUTPA.

          On July 1, 2019, Dr. Feijoo timely filed an Answer to State Farm’s Amended Complaint,

   which included a compulsory counterclaim demanding payment of the bills listed on Exhibit N

   on the basis that State Farm’s denials were legally without merit.



                                                     2
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 3 of 10



            Despite believing on July 1, 2019 everything alleged in its Motion for Summary

   Judgment, State Farm did not file a Motion to Dismiss the Counterclaim on the basis that pre-suit

   Demand letters had not been sent, nor did it seek leave to amend its Motion for Summary

   Judgment to include such an argument. Instead, on July 25, 2019, State Farm filed a Motion to

   Bifurcate the counterclaim. (ECF Doc 100).

            In light of the argument in its present motion, it is incredible to look back on the Motion

   to Bifurcate and see that State Farm specifically averred to the Court therein that it was not

   “asking the Court to strike Defendants’ Counterclaim or enter any relief prohibiting its

   adjudication.” (Id., pg. 5). Consistent with this averment, in conference with the Court

   discussing the Motion to Bifurcate, State Farm’s counsel made no mention of any issue

   regarding Pre-Suit demand letters, arguing only that additional discovery was needed on the

   Counterclaim in order to address issues of reasonableness, necessity and relatedness of treatment.

            On August 14, 2018, the Court denied State Farm’s Motion to Bifurcate and ruled that

   the entire case is to be tried in one proceeding beginning on November 12, 2019, while granting

   leave for discovery limited to the counterclaim and the filing of dispositive motions. (ECF Doc

   115).1

            State Farm took full advantage of the Court’s extension and deposed Dr. Feijoo for

   another 7 hours, served entirely redundant written discovery requests demanding information

   which has long been in its possession, and obtained a second expert report evaluating the

   treatment provided by Dr. Feijoo in the claims listed in Exhibit N.




   1
     Clearly implicit in the Court’s Order allowing for dispositive Motions was the understanding that they would be
   limited to issues learned in the additional discovery State Farm claimed to need regarding reasonableness and
   necesity, rather than arguments it dimply decided not to make in its first Motion for Summary Judgment.

                                                            3
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 4 of 10



          On September 30, 2019 State Farm filed the instant Motion for Summary Judgment. The

   entire basis of the Motion is that the Counterclaim should be dismissed because Dr. Feijoo did

   not timely submit Pre-Suit Demand letters on the claims listed in Exhibit N, a claim State Farm

   knew it had as of July 1, 2019.

   I.      §627.736(10) IS NOT THE SET-UP FOR A PRACTICAL JOKE

          The pre-suit demand requirement of § 627.736(10) exists to protect an insurer from

   needless litigation and to prevent an insurer from being blindsided by a claim for payment,

   interest, and, perhaps most important, attorney fees related to medical bills for treatment

   provided to its insureds as the result of auto accidents. State Farm’s own Motion declares this

   overall purpose. (ECF Doc 139, pg. 5).

           Contrary to the premise of State Farm’s Motion for Summary Judgment as to Dr.

   Feijoo’s Counterclaim, §627.736(10) was not enacted as the hook for a practical joke. This

   otherwise obvious observation was confirmed in Peachtree Cas. Ins. Co. v. Walden, 759 So. 2d

   7, 8 (Fla. Dist. Ct. App. 2000), wherein the Court held that where an insurer informs its insured

   that it will not pay for further treatment, it is not necessary for the insured to “see if the insurer

   was only kidding” by waiting until the expiration of thirty days before bringing an action for

   payment. Accord State Farm Mut. Auto. Ins. Co. v. Gueimunde, 823 So. 2d 141, 143–44 (Fla.

   Dist. Ct. App. 2002); and State Farm Mut. Auto. Ins. Co. v. Henry, 2010 WL 8544069

   (Fla.Cir.Ct. 2010).

          Despite such an obvious concept, State Farm nevertheless comes before this Court

   arguing the concept’s absurd extreme opposite. State Farm argues that where an insurer has filed

   a lawsuit denying specific bills as entirely fraudulent, has instituted a systemwide block on any

   payments, has announced repeatedly that all bills it alleges to be at issue in its lawsuit will be



                                                      4
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 5 of 10



   denied until the lawsuit is over, has filed a Motion for Summary Judgment on its claim that none

   of the bills are owed, has conducted extensive deposition and written discovery on the

   compensability of the claims, and has obtained multiple expert reports opining that the claims are

   not compensable, an insured (or its assignee), State farm argues that there is actually a chance the

   insurer really was just kidding.

            This not common sense, it is not the law, and it certainly is not funny. State Farm has not

   and cannot cite to a single case which stands for the proposition it is taxing Dr. Feijoo and the

   Court with having to consider. The one case State Farm even attempts to use to justify its

   argument, Allstate v. Pennsylvania Chiropractic Services Corp., 2016 WL 6247053 (E.D. Pa.,

   2016), is entirely inapt.2

            In Chiropractic Services Corp., Allstate filed a Motion to Dismiss upon the Counterclaim

   being filed, which the Court granted without prejudice so as to permit technical compliance with

   §627.736(10).

            The contrast between the Chiropractic Services case and this one could not be starker.

   Here, the parties spent 12 months litigating all aspects of the bills at issue in Exhibit N. State

   Farm demanded and was provided every medical record associated with these bills in Dr.

   Feijoo’s possession. State Farm sent scores of denial letters repeatedly stating that all bills of Dr.

   Feijoo’s were and would be denied until the conclusion of the lawsuit. State Farm obtained

   multiple expert reports evaluating the records at issue, more than 20 hours of depositions, and

   filed a Motion for Summary Judgment that it did not owe payment on any of the bills.


   2
     In fact, State Farm’s reference to this case appears designed solely to cast undersigned counsel in a negative light.
   In its zeal to cast personal aspersions, however, State Farm intentionally misleads the Court. Undersigned counsel
   did not bring the counterclaim referred to as he was not yet involved in the case until after the initial pleadings had
   been filed and ruled upon. Although the terms by which the case resolved after undersigned counsel’s entry are
   confidential, it would be equally incorrect for State Farm to suggest that the doctor’s PIP claims were not
   successfully resolved in overwhelmingly favorable fashion to him.

                                                             5
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 6 of 10



            The Pennsylvania District Court’s discussion of § 627.736(10) in Chiropractic Services

   Corp. is simply inapposite in all respects to the circumstances of this case.

           It bears noting here of course that even despite the obvious absurdity of doing so, and

   hoping to avoid the expense of responding to a baseless motion such as this, Dr. Feijoo actually

   went through the ridiculous exercise of sending demand letters for virtually all of the claims

   listed on Exhibit N. See Affidavit of Kenneth Schurr, Esq. All of these demand letters were

   received by State Farm well more than 30 days prior to September 30, 2019, the date on which

   its Motion for Summary Judgment was filed, and of course months before the scheduled trial

   date of this matter.

           By the date of its Motion, therefore, the alleged “defect” in Dr. Feijoo’s pleading had

   already been entirely cured. “Under Florida law, “[m]ere prematurity [of an action], which is

   by definition curable simply by the passage of time is, however, not a proper basis for the

   outright dismissal of an action.” Steele v. Mid-Continent Cas. Co., 2007 WL 3458543, at *3

   (S.D. Fla. Nov. 14, 2007),citing Anagrand v. Fox, 552 So.2d 1113, 1115 (Fla.3d

   Dist.Ct.App.1989).

           As pointed out by the Court in Anagrand, “Such a determination has no other effect than

   to require a refiling which benefits only the clerk by the payment of additional fees. Instead, the

   proper remedy is an abatement or stay of the claim for the period necessary for its maturation

   under the law.” Id.

           In short, by the time it filed its Motion, summary judgment was not even an available

   remedy even if the Court were to accept its unsupported premise.

           Not only does the Motion demand an unavailable remedy, it demands entirely futile acts.

   By the admission of State Farm’s TIN Block and its denial letters, pre-suit demand letters would



                                                     6
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 7 of 10



   have been entirely futile even if served more than 30 days prior to the filing of the Counterclaim.

   The law simply does not require futile acts. Williams v. Sec'y Dep't of Corr., 2011 WL 398037,

   at *11 (M.D. Fla. Feb. 3, 2011); see also Downing v. Fid. Nat'l Title Ins. Co., 2017 WL

   6371196, at *5 (N.D. Ga. Sept. 14, 2017)(“Courts have long recognized that a plaintiff's failure

   to engage in futile acts does not deprive him of standing to sue.”).

           Under any objective standard, be it the lack of remedy, futility, or just plain old common

   sense, State Farm’s Motion for Summary Judgment is without support in fact or law.

   II.     DR. FEIJOO’S COUNTERCLAIM IS A COMPULSORY COUNTERCLAIM
           UNDER RULE 13(A)
           In addition to being factually and legally unsupported, State Farm’s Motion ignores the

   fact that Dr. Feijoo risked being forever barred from seeking payment on the bills listed in

   Exhibit N if he were not to have filed his Counterclaim. 3

           Rule 13(a)(1) provides that “[a] pleading must state as a counterclaim any claim that at

   the time of its service the pleader has against an opposing party if the claim: (A) arises out of the

   transaction or occurrence that is the subject matter of the opposing party’s claim; and (B) does

   not require adding another party over whom the court cannot acquire jurisdiction.”

           The objectives of Rule 13(a) are to provide complete relief to the parties in a single suit,

   to promote judicial economy, and to avoid the inefficiencies of piecemeal litigation. John Alden

   Life Ins. Co. v. Cavendes, 591 F.Supp. 362, 366 (S.D.Fla.1984). the failure to raise a

   compulsory counterclaim forever bars it from being raised in any subsequent independent action.

   Id.




   3
     It bears noting that the procedural timing actually precluded Dr. Feijoo from submitting Pre-Suit demand letters
   more than 30 days prior to filing the Counterclaim even if such letters could possibly be deemed necessary in the
   circumstances of this case. State Farm filed its Amended Complaint on June 16, 2019. Dr. Feijoo’s Answer was due
   by Rule within 20 days.

                                                           7
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 8 of 10



          The test the court uses to determine whether the claim and counterclaim arise from the

   same transaction or occurrence is the “logical relationship” test. See Construction Aggregates,

   Ltd. v. Forest Commodities Corp., 147 F.3d 1334, 1337, n.6 (11th Cir. 1998); Republic Health

   Corp. v. Lifemark Hospitals, 755 F.2d 1453, 1455 (11 th Cir.1985); U.S. v. Aronson, 617 F.2d

   119, 121 (5th Cir.1980).

          A logical relationship exists when “the same operative facts serve as the basis of both

   claims or the aggregate core of facts upon which the claim rests activates additional legal rights,

   otherwise dormant.” Molnoski v. Batmasian, 246 F. Supp. 3d 1336, 1338 (S.D. Fla. 2017);

   Bakewell v. Federal Fin. Group, Inc., 2006 WL 739807, at *3 (N.D. Ga. Mar. 21, 2006); citing

   Plant v. Blazer Financial Services, Inc. of Georgia, 598 F.2d 1357, 1361 (5th Cir.1979)).

          There can be no question that the same operative facts serve as the basis for both State

   Farm’s declaratory Judgment action and Dr. Feijoo’s counterclaim. Both actions in fact seek the

   identical determination – the compensability of the bills identified in Exhibit N to State Farm’s

   Amended Complaint. The Court implicitly recognized this by denying State Farm’s Motion to

   Bifurcate.

   III.   CONCLUSION

          By the curious reasoning and timing of State Farm’s Motion, it could conceivably have

   waited until even after it lost at trial to file its Motion for Summary Judgment based on Pre-Suit

   demand letters. After all, if no aspect of the litigation prior to trial has any impact on the

   necessity for such letters, then trial and verdict would be no different.

          No Court, of course would entertain such a Motion and the Court in this case should not

   do so now.




                                                      8
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 9 of 10



      For all of the foregoing reasons, it is respectfully requested that State Farm’s Motion be

   Denied.



                                                        RESPECTFULLY SUBMITTED,
                                                        THE PIVNIK LAW FIRM
                                                        7700 N. Kendal Drive, Suite 703
                                                        Miami, FL 33156
                                                        Tel: 305-670-0095
                                                        Email:Pivniklaw@aol.com
                                                              Cdiezpivniklaw@aol.com
                                                        By: /s/ Jerome A. Pivnik
                                                        Jerome A. Pivnik, Esq.
                                                        Fla. Bar No.: 400408

                                                        Andrew P. Baratta, Esq.
                                                        Baratta, Russell & Baratta
                                                        3500 Reading Way
                                                        Huntingdon Valley, PA 19006
                                                        Tel: 215-914-2222
                                                        Email: Andrew@Barattarussell.com
                                                        (pro hac vice)

                                                        Kenneth B. Schurr, Esq.
                                                        Law Offices of Kenneth B. Schurr
                                                        2030 S. Douglas Rd., Ste. 105
                                                        Coral Gables, FL 33134-4615
                                                        Tel: 305-441-9031
                                                        Email: kbsservice@schurrlaw.com




                                                   9
Case 1:18-cv-23329-RAR Document 142 Entered on FLSD Docket 10/04/2019 Page 10 of 10



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 4, 2019, I have filed the foregoing document with the
   Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
   following in the manner specified, either via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner for those counsel or parties who are
   not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,
   and Andrew S. Ballentine, Esq., Mantzaris and Neal, LLP, 332 North Magnolia Avenue,
   Orlando, FL 32801. (Khazouri@dsklawgroup.com, ABallentine@dsklawgroup.com,
   Lquesada@dsklawgroup.com, Lmorales@dsklawgroup.com).
                                                       THE PIVNIK LAW FIRM
                                                       7700 N. Kendal Drive, Suite 703
                                                       Miami, FL 33156
                                                       Tel: 305-670-0095
                                                       Email:Pivniklaw@aol.com
                                                             Cdiezpivniklaw@aol.com
                                                       By: /s/ Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408

                                                       Andrew P. Baratta, Esq.
                                                       Baratta, Russell & Baratta
                                                       3500 Reading Way
                                                       Huntingdon Valley, PA 19006
                                                       Tel: 215-914-2222
                                                       Email: Andrew@Barattarussell.com
                                                       (pro hac vice)




                                                  10
